Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 20 February 1821
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir.
New York
February 20th 1821.
from your last honour, I was induced to believe that you were sick and that your age had obliged you to  renounce to public affairs and to study. I verily hope that it is no longer the case. Not from any idea of interest personal to myself, but from a sense of devoutedness to you, Sir, I beg you to let me know how you enjoy your health.My normal school succeeds well. You will feel happy to hear of it.Should you like to have one copy of Mentelle’s and Malte-Bruns’ (The Geographe Danois) geography, published in 1816 in Paris, 16. vol. octavo, folio atlas, I would send it to you.—I have a fine copy of Pausanias, description de la Grèce, Greek & french, by Clavier. 2. 8voVery respectfully Sir, Your most humble obedient ServantFernagus De Gelone 30. Pine street—